Citation Nr: 0200867	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  99-20 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUE

Entitlement to service connection for a right knee disorder.





ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision in 
which the RO denied service connection for a right knee 
disorder.  The veteran filed a notice of disagreement in 
October 1998 and a statement of the case (SOC) was issued in 
August 1999 which was mailed to the veteran in September 
1999.  The veteran submitted a substantive appeal in October 
1999, with no hearing requested.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

In his May 1997 statement, the veteran indicated he served as 
a reservist from November 1968 through 1972.  Any service 
medical records generated during this period should be 
obtained, as such records may be pertinent.  38 U.S.C.A. 
§ 5103(A)(c)(1); 66 Fed. Reg. 45,620, 45, 631 (to be codified 
at 38 C.F.R. § 3.159(c)(3)).

The veteran stated that personal copies of his private 
medical records between the years 1968 and 1979 were either 
lost or destroyed.  It should be considered, however, whether 
the originating treatment source has retained copies of the 
veteran's medical records.  The RO should request that the 
veteran identify any sources of medical treatment or 
examinations between 1968 and 1979.  38 U.S.C.A. 
§ 5103A(b)(1); 66 Fed. Reg. at 45, 630 (to be codified at 
38 C.F.R. § 3.159(c)(1)).  In addition, the RO should request 
copies of the veteran's treatment records from the "YGEIA" 
Hospital, as identified in the August 1997 letter from I. 
Kalavritinos, M.D.  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed, as outlined in the discussion 
above.

2.  The RO should verify any periods of 
service in the military reserves and 
attempt to obtain service medical records 
generated during such service. 

3.  All records identified and not 
previously acquired should be associated 
with the claims folder upon obtaining 
authorization, to include treatment 
records from the "YGEIA" Hospital.  In 
addition, as to the period of time 
following service discharge and prior to 
the veteran leaving for Greece, inquiry 
should be made of him as to the names and 
addresses of any medical providers from 
whom he sought treatment.  If the veteran 
took any employment or insurance 
physicals during this period of time, 
information should be provided as to 
where the VA might obtain such records.  
If pharmacy records might be available 
documenting medications prescribed for 
the knee condition in the United States 
postservice, the veteran should supply 
the name and address of the pharmacy.  
Finally, if the veteran lost any time 
from work at his job in the US due to his 
knee disability and records of such 
disablement might be available, the 
veteran should so notify the RO.  If any 
records requested are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran so 
notified and given the opportunity to 
submit the evidence on his own.

5.  If necessary, the RO should 
facilitate the translation of all medical 
records and relevant statements prepared 
in languages other than English. 

6.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim, on the merits, in 
light of all applicable evidence of record 
and all pertinent legal authority and the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folder is returned to the Board 
for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

